        1:20-cv-00771-SVH   Date Filed 03/23/21   Entry Number 38   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Deanna J., 1                          )         C/A No.: 1:20-771-SVH
                                          )
                     Plaintiff,           )
                                          )
          vs.                             )
                                          )                 ORDER
    Andrew M. Saul,                       )
    Commissioner of Social Security       )
    Administration,                       )
                                          )
                     Defendant.           )
                                          )

         Defendant, Andrew M. Saul, Commissioner of the Social Security

Administration (“Commissioner”), by his attorneys, M. Rhett DeHart, Acting

United States Attorney for the District of South Carolina, and Barbara M.

Bowens, Assistant United States Attorney for said district, has moved this

court, pursuant to 42 U.S.C. § 405(g), to enter a judgment with an order of

reversal with remand of the cause to the Commissioner for further

administrative proceedings. [ECF No. 37]. The motion represents that

Plaintiff’s counsel consents to the motion. Id.

         Pursuant to the power of this court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social

Security actions under sentence four of 42 U.S.C. § 405(g), and given the

1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
     1:20-cv-00771-SVH   Date Filed 03/23/21   Entry Number 38   Page 2 of 2




Commissioner’s request for remand of this action for further proceedings, this

court hereby reverses the Commissioner’s decision under sentence four of 42

U.S.C. § 405(g) with a remand of the cause to the Commissioner for further

administrative proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993).

Upon remand, the Appeals Council shall vacate the Administrative Law

Judge’s (“ALJ’s”) decision and refer the case to an ALJ to reevaluate

Plaintiff’s claim, provide her an opportunity for another hearing, and issue a

new decision. The Clerk of Court is directed to enter a separate judgment

pursuant to Fed. R. Civ. P. 58.

      IT IS SO ORDERED.


March 23, 2021                             Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
